OVERTON, Justice.
This is a petition to review Harris v. State, 465 So.2d 545 (Fla. 1st DCA 1985), in which the district court held that the trial court erred in failing to reduce to writing its reasons for departure from the sentencing guidelines, remanded respondent’s cause for resentencing, and certified conflict with Harvey v. State, 450 So.2d 926 (Fla. 4th DCA 1984), and Oden v. State, 463 So.2d 313 (Fla. 1st DCA 1984). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We resolved the certified conflict in State v. Jackson, 478 So.2d 1054 (Fla.1985). Accordingly, we approve the decision of the district court and remand for resentencing in accordance with Jackson.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.